DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed July 15, 2021.  Claims 1, 16, and 20 have been amended.  Claims 30-33 are newly added.  Claims 1, 4, 6-23, and 30-33 are currently pending and are allowable with the below Examiner’s Amendment.

This Application is a National Stage Application filed under 35 U.S.C. § 371 of International Application No. PCT/US2016/043048, filed July 20, 2016, which claims benefit of priority to U.S. Provisional Patent Application No. 62/199480, filed July 31, 2015.

 Withdrawal of Rejections:

	The rejection of claims 16, 20, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 4, and 6-23 under 35 U.S.C. 103 as being unpatentable over Muschler, is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with David B. Hoffman on November 4, 2021.

Claims 1, 30, 32, and 33 of the application have been amended as follows: 

1. (Currently Amended) 	A method of preparing an osteogenic bone graft during an orthopedic repair procedure of a long bone using a surgical reamer comprising: 
harvesting a volume of cellular material from the intramedullary canal ofthe long bone during the orthopedic repair procedure of said long bone, wherein the volume of cellular material includes a mononuclear cell population, and wherein the harvested volume of cellular material is contained within an effluent, and; 
 proportionately for every volume of the effluent harvested, wherein the anticoagulant compound is introduced continuously into the effluent during the step of harvesting; 
collecting the effluent including the volume of cellular material and the anticoagulant compound at a collection point; 
separating a concentrated cell fraction from the effluent, the concentrated cell fraction including the mononuclear cell population and the anticoagulant compound; and 
preparing an osteogenic bone graft from the concentrated cell fraction.

a step of forming an opening in the long bone using the surgical reamer and advancing the surgical reamer through the bone into the intermedullary canal.  

32. (Currently Amended) The method of claim 1, wherein at least about 88% of

33. (Currently Amended) The method of claim 1, wherein at least about 92% of.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Muschler.
Muschler teaches a method of preparing an osteogenic bone graft (Abs.; Fig. 3-4, 10-11; Para. 66).  The method comprising harvesting bone marrow, which is an effluent that includes a volume of cellular material including mononuclear cells, from the intramedullary canal of a bone, including the femur and tibia, which are long bones (Abs.; Fig. 3-4, 10-11; Para. 18, 116).  Anticoagulant is introduced continuously into the effluent during the step of harvesting (Fig. 3-4, 10-11; Para. 56).  During harvesting, the surgeon controls the flow rate of the anticoagulant, so as to inhibit clotting and help preserve the harvested material for its intended use (Para. 61, 64).  
However, as persuasively urged by Applicant in the reply filed July 15, 2021, Muschler fails to teach or render obvious the invention as currently claimed.  Specifically, the limitation of preparing an osteogenic bone graft during an orthopedic repair procedure of a long bone using a surgical reamer, where cellular material from the intramedullary canal of the long bone is harvested during the orthopedic repair procedure of the long bone, when taken in conjunction with the whole of the claimed method, is not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 4, 6-23, and 30-33 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653